 



EXHIBIT 10.3
STOCK OPTION AGREEMENT
     THIS STOCK OPTION AGREEMENT (this “Agreement”), is made and effective as of
the 10th day of July, 2006 (the “Grant Date”), by and between Catalyst
Pharmaceutical Partners, Inc., a Florida corporation (“Catalyst”), and M.
Douglas Winship (the “Optionee”).
WITNESSETH:
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, Catalyst hereby grants the Optionee options to purchase
shares of Common Stock of Catalyst, upon the following terms and conditions:

1.   GRANT OF OPTION

     Subject to the terms and conditions of this Agreement, Catalyst hereby
grants to the Optionee an option (the “Option”) to purchase an aggregate of one
hundred thousand (100,000) shares (the “Option Shares”) of Catalyst’s common
stock, with $0.01 par value per share (“Common Stock”). This Option is a
non-qualified stock option which is not intended to meet the requirements of an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

2.   EXERCISE PRICE

     The exercise price (“Option Price”) of this Option shall be $4.35 per
Option Share. The Option Price of this Option shall be subject to adjustment in
the event of changes in the capitalization of Catalyst, as set forth in
Section 9 hereto.

3.   TERM AND VESTING OF OPTION

     (a) Option Period. Subject to the provisions of this Section 3 and
Section 6 hereof, this Option shall terminate and all rights to purchase shares
hereunder shall cease five years after the date they become exercisable and are
granted pursuant to section 3(b) hereof.
     (b) Vesting and Exercisability. Subject to the provisions of Section 6
hereof, this Option shall become vested upon the dates (the “Vesting Date”)
described in the following schedule:

 



--------------------------------------------------------------------------------



 



                      Incremental Number of   Cumulative Number of Date   Vested
Option Shares   Vested Option Shares
 
               
July 10, 2007
    25 %     25 %
 
               
July 10, 2008
    25 %     50 %
 
               
July 10, 2009
    25 %     75 %
 
               
July 10, 2010
    25 %     100 %

Notwithstanding the foregoing, the Board of Directors of Catalyst (the “Board”)
may in its discretion provide that any vesting requirement or other such
limitation on the exercise of this Option may be rescinded, modified or waived
by the Board, in its sole discretion, at any time and from time to time after
the Grant Date, so as to accelerate the time at which this Option may be
exercised.

4.   MANNER OF EXERCISE AND PAYMENT

     (a) Exercise. This Option may be exercised to the extent vested as provided
in Section 3 by delivery to Catalyst on any business day, at its principal
office, addressed to the attention of the President, of written notice of
exercise, which notice shall specify the number of shares with respect to which
this Option is being exercised, and shall be accompanied by payment in full of
the Option Price of the shares for which this Option is being exercised, in
accordance with Section 4(b) below. The minimum number of shares of Common Stock
with respect to which this Option may be exercised, in whole or in part, at any
time shall be the lesser of one hundred (100) shares or the maximum number of
shares available for purchase under this Option at the time of exercise.
     (b) Payment. Payment of the Option Price for the shares of Common Stock
purchased pursuant to the exercise of this Option shall be made in cash or in
cash equivalents. An attempt to exercise any Option granted hereunder other than
as set forth above shall be invalid and of no force and effect.
     (c) Issuance of Certificates. Promptly after the exercise of this Option,
Optionee shall be entitled to the issuance of a certificate or certificates
evidencing his ownership of such shares of Common Stock. An individual holding
or exercising an Option shall have none of the rights of a stockholder until the
shares of Common Stock covered thereby are fully paid and issued to him and,
except as provided in Section 9 below, no adjustment shall be made for dividends
or other rights for which the record date is prior to the date of such issuance.

5.   TRANSFERABILITY OF OPTION

2



--------------------------------------------------------------------------------



 



     Unless otherwise permitted by the Board in its sole and absolute
discretion, this Option shall not be assignable or transferable by the Optionee,
other than by will or the laws of descent and distribution.

6.   TERMINATION OF EMPLOYMENT, DEATH OR DISABILITY

     (a) General. Upon the termination of the employment or other service of the
Optionee with Catalyst, other than by reason of Cause (as defined below), death
or “permanent and total disability” (within the meaning of Section 22(e)(3) of
the Code) of the Optionee, this Option shall expire thirty (30) days following
the last day of the Optionee’s employment with Catalyst, or, if earlier, the
date specified in this Agreement. Options will be exercisable only to the extent
they are exercisable on the date the Optionee’s employment or service
terminates. Notwithstanding the foregoing provisions of this Section 6, the
Board may provide, in its discretion, that following the termination of
employment or service of Optionee with Catalyst, Optionee may exercise this
Option, in whole or in part, at any time subsequent to such termination of
employment or service and prior to termination of this Option pursuant to
Section 3(a) above, either subject to or without regard to any vesting or other
limitation on exercise imposed pursuant to Section 3(b) above. Unless otherwise
determined by the Board, temporary absence from employment or service because of
illness, vacation, approved leaves of absence, military service and transfer of
employment shall not constitute a termination of employment or service with
Catalyst.
     (b) Cause. If Catalyst terminates the Optionee’s employment for Cause (as
defined below), all Options granted to Optionee shall terminate upon the date of
such termination of employment or service and Optionee shall have no further
right to purchase Common Stock pursuant to such Options. For purposes of this
Agreement, “Cause” means (i) failure or refusal of the Optionee to perform the
duties and responsibilities that Catalyst requires to be performed by him, (ii)
gross negligence or willful misconduct by the Optionee in the performance of his
duties, (iii) commission by the Optionee of an act of dishonesty affecting
Catalyst , or the commission of an act constituting common law fraud or a
felony, or (iv) the Optionee’s commission of an act (other than the good faith
exercise of his business judgment in the exercise of his responsibilities)
resulting in material damages to Catalyst. Notwithstanding the above, if
Optionee and Catalyst have entered into an employment or other agreement which
defines the term Cause for purposes of such agreement, “Cause” shall be defined
pursuant to the definition in such agreement with respect to such Optionee’s
Options. The Board shall determine whether Cause exists for purposes of this
Agreement and such determination shall be final, conclusive and binding on the
Optionee.
     (c) Death or Disability. If Optionee’s employment with Catalyst terminates
by reason of death or “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code), Optionee, Optionee’s estate or the devisee named
in Optionee’s valid last will and testament or Optionee’s heir at law who
inherits the Option (whichever is applicable) has the right, at any time within
a period not to exceed three (3) months after the date of such termination and
prior to the termination of this Option pursuant to Section 3(a) above, to
exercise, in whole or in part, any vested portion of this Option (in accordance
with Section 3(b) above) held by Optionee upon such

3



--------------------------------------------------------------------------------



 



termination. Any unvested portion of this Option shall terminate upon Optionee’s
termination of employment or service with Catalyst by reason of death or
“permanent and total disability.”

7.   FORFEITURE OF GAIN IF TERMINATED FOR CAUSE OR FOR BREACH OF NON-COMPETE
AGREEMENT OR CONFIDENTIALITY AGREEMENT

     If Optionee’s employment or service with Catalyst is terminated for Cause,
or if Optionee violates the terms of any non-compete agreement or any
confidentiality agreement entered into by the Optionee and Catalyst, then the
Optionee shall pay to Catalyst any “gains” related to any Common Stock issued
pursuant to the exercise of this Option (“Option Stock”). For purposes of this
Agreement, “gains” shall mean the amount realized on the sale of any Option
Stock that was sold during the one-year period immediately preceding Optionee’s
termination of employment or service, minus the Option Price paid for the Option
Stock.

8.   REQUIREMENTS OF LAW

     (a) Violations of Law. Catalyst shall not be required to sell or issue any
shares of Common Stock under this Option if the sale or issuance of such shares
would constitute a violation by the individual exercising this Option or
Catalyst of any provisions of any law or regulation of any governmental
authority, including without limitation, any federal or state securities laws or
regulations. Any determination in this connection by the Board shall be final,
binding, and conclusive. Catalyst shall not be obligated to take any affirmative
action in order to cause the exercise of this Option or the issuance of shares
pursuant thereto to comply with any law or regulation of any governmental
authority.
     (b) Registration. At the time of any exercise of this Option, Catalyst may,
if it shall determine it necessary or desirable for any reason, require the
Optionee (or his or her heirs, legatees or legal representative, as the case may
be), as a condition to the exercise thereof, to deliver to Catalyst a written
representation of present intention to purchase the shares for their own account
as an investment and not with a view to, or for sale in connection with, the
distribution of such shares, except in compliance with applicable federal and
state securities laws with respect thereto. In the event such representation is
required to be delivered, an appropriate legend may be placed upon each
certificate delivered to the Optionee (or his or her heirs, legatees or legal
representative, as the case may be) upon his or her exercise of part or all of
this Option and a stop transfer order may be placed with the transfer agent.
This Option shall also be subject to the requirement that, if at any time
Catalyst determines, in its discretion, that the listing, registration or
qualification of the shares subject to this Option upon any securities exchange
or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of or in
connection with, the issuance or purchase of the shares thereunder, this Option
may not be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to Catalyst in its sole discretion. Optionee
agrees to execute any “lock-up” or similar agreement required by Catalyst’s
underwriters in connection with Catalyst’s initial public offering. Catalyst
shall not be obligated to take any

4



--------------------------------------------------------------------------------



 



affirmative action in order to cause the exercisability or vesting of this
Option or to cause the exercise of this Option or the issuance of shares
pursuant thereto to comply with any law or regulation of any governmental
authority.
     (c) Withholding. The Board may make such provisions and take such steps as
it may deem necessary or appropriate for the withholding of any taxes that
Catalyst is required by any law or regulation of any governmental authority,
whether federal, state or local, domestic or foreign, to withhold in connection
with the exercise of this Option, including, but not limited to, (i) the
withholding of delivery of shares of Common Stock upon exercise of this Option
until the holder reimburses Catalyst for the amount Catalyst is required to
withhold with respect to such taxes, (ii) the canceling of any number of shares
of Common Stock issuable upon exercise of this Option in an amount sufficient to
reimburse Catalyst for the amount it is required to so withhold, (iii)
withholding the amount due from Optionee’s wages or compensation due such
person, or (iv) requiring the Optionee to pay Catalyst cash in the amount
Catalyst is required to withhold with respect to such taxes.

9.   EFFECT OF CHANGES IN CAPITALIZATION

     (a) Recapitalization. If the outstanding shares of Common Stock of Catalyst
are increased or decreased or changed into or exchanged for a different number
or kind of shares or other securities of Catalyst by reason of any
recapitalization, reclassification, reorganization (other than as described in
9(b) below), stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock of
Catalyst, or other increase or decrease in such shares effected without receipt
of consideration by Catalyst, an appropriate and proportionate adjustment shall
be made by the Board in the number and kind of shares of Common Stock issuable
upon exercise of this Option, and in the Option Price per share of this Option.
     (b) Reorganization or Change in Control. In the event of a Reorganization
(as defined below) of Catalyst or a Change in Control (as defined below) of
Catalyst, the Board may in its sole and absolute discretion, provide that
(i) this Option is immediately exercisable or vested, without regard to any
limitation imposed pursuant to this Agreement and/or (ii) that this Option
terminates, provided however, that Optionee shall have the right, immediately
prior to the occurrence of such Reorganization or Change in Control and during
such reasonable period as the Board in its sole discretion shall determine and
designate, to exercise any vested portion of this Option in whole or in part. In
the event that the Board does not terminate this Option upon a Reorganization of
Catalyst then this Option shall upon exercise thereafter entitle the Optionee to
such number of shares of Common Stock or other securities or property to which a
holder of shares of Common Stock would have been entitled to upon such
Reorganization. For purposes of this Agreement a “Reorganization” of an entity
shall be deemed to occur if such entity is a party to a merger, consolidation,
reorganization, or other business combination with one or more entities in which
said entity is not the surviving entity, if such entity disposes of
substantially all of its assets, or if such entity is a party to a spin-off,
split-off, split-up or similar transaction; provided, however, that the
transaction shall not be a Reorganization if Catalyst, any Parent or any
Subsidiary is the surviving entity. For purposes of

5



--------------------------------------------------------------------------------



 



this Agreement, a “Change in Control” shall be deemed to occur if any person or
group of persons shall acquire direct or indirect beneficial ownership (whether
as a result of stock ownership, revocable or irrevocable proxies or otherwise)
of securities of an entity, pursuant to one or more transactions, such that
after consummation and as a result of such transaction, such person has direct
or indirect beneficial ownership of 50% or more of the total combined voting
power of the Common Stock. For purposes of this Agreement, a “person” shall mean
any person, corporation, partnership, joint venture or other entity or any group
(as such term is defined for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than a Parent or
Subsidiary, and “beneficial ownership” shall be determined in accordance with
Rule 13d-3 under the Exchange Act.
     (c) Dissolution or Liquidation. Upon the dissolution or liquidation of
Catalyst, this Option shall terminate. In the event of any termination of this
Option under this Section 9(c), Optionee shall have the right, immediately prior
to the occurrence of such termination and during such reasonable period as the
Board in its sole discretion shall determine and designate, to exercise this
Option in whole or in part, whether or not this Option was otherwise exercisable
at the time such termination occurs and without regard to any vesting or other
limitation on exercise imposed pursuant to Section 3 above.
     (d) Adjustments. Adjustments under this Section 9 related to stock or
securities of Catalyst shall be made by the Board, whose determination in that
respect shall be final, binding, and conclusive. No fractional shares of Common
Stock or units of other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share or unit.
     (e) No Limitations. The grant of this Option hereunder shall not affect or
limit in any way the right or power of Catalyst to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, consolidate, dissolve or liquidate, or to sell or
transfer all or any part of its business or assets.

10.   DISCLAIMER OF RIGHTS

     No provision of this Agreement shall be construed to confer upon any
individual, including Optionee, the right to remain in the employ of or to
continue in any other contractual relationship with Catalyst or to interfere in
any way with the right and authority of Catalyst either to increase or decrease
the compensation of any individual, including Optionee, at any time, or to
terminate any employment or other relationship between any individual, including
Optionee, and Catalyst.

11.   NONEXCLUSIVITY OF THIS AGREEMENT

     This Agreement shall not be construed as creating any limitations upon the
right and authority of the Board to adopt such other incentive compensation
arrangements (which arrangements may be applicable either generally to a class
or classes of individuals or specifically to

6



--------------------------------------------------------------------------------



 



a particular individual or individuals) as the Board in its discretion
determines desirable, including, without limitation, the granting of stock
options or stock appreciation rights.

12.   MISCELLANEOUS

     (a) Indulgences, Etc. Neither the failure nor any delay on the part of
either party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
     (b) Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the State of Florida, without
application to the principles of conflict of laws.
     (c) Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and received only when personally
delivered, one day following the day when deposited with an overnight courier
service for overnight priority service, such as Federal Express, for delivery to
the intended addressee or three days following the day when deposited in the
United States mails, first class postage prepaid, certified or registered mail,
and addressed, in the case of Catalyst, its principal place of business, and, in
the case of Optionee, as set forth below Optionee’s signature on the last page
hereof. Any person may alter the address to which communications or copies are
to be sent by giving notice of such change of address in conformity with the
provisions of this Section for the giving of notice.
     (d) Binding Nature of Agreement; Transferability. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns. This Agreement shall
not be assignable or transferable by the Optionee other than by will or the laws
of descent and distribution.
     (e) Severability. The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
     (f) Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

7



--------------------------------------------------------------------------------



 



     (g) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday on which federal banks are or may elect to be closed, then the
final day shall be deemed to be the next day which is not a Saturday, Sunday or
such holiday.
     (h) No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the parties and their respective
successors and permitted assigns.
     (i) Entire Agreement; Amendments. This Agreement (including the documents
referred to herein) constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements, or representations by or among
the parties, written or oral, that may have related in any way to the subject
matter hereof. This Agreement may not be amended, supplemented or modified in
whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement or
modification is sought.
     (j) Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and therefore
strict construction shall be applied against any party. Any reference to any
federal, state, local or foreign statute or law shall be deemed also to refer to
the rules and regulations promulgated thereunder, unless the context requires
otherwise. The parties intend that each representation, warranty, and covenant
contained herein shall have independent significance. If any party has breached
any representation, warranty, or covenant contained herein in any respect, the
fact that there exists another representation, warranty or covenant relating to
the same subject matter (regardless of the relative levels of specificity) which
the party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty or covenant.
     (k) Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.
     (l) Pronouns. The use of any gender in this Agreement shall be deemed to
include all genders, and the use of the singular shall be deemed to include the
plural and vice versa, wherever it appears appropriate from the context.
[SIGNATURES ON FOLLOWING PAGE]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

           
CATALYST PHARMACEUTICAL PARTNERS, INC.
      By:    /s/ Patrick J. McEnany         Patrick J. McEnany        
President          OPTIONEE:
      /s/ M. Douglas Winship      Name: M. Douglas Winship        Address:     
         

9